DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 19 August 2021.
Claims 2, 9, and 12 are canceled.
Claims 5-8 and 11 are original.
Claims 4 and 13-14 are previously presented.
Claims 1, 3, and 10 are currently amended.
Claims 1, 3-8, 10-11, and 13-14 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use, at [0002] of the specification in the phrase “Google searches”, of the term “Google”, which is a trade name or a mark used in commerce, has been noted in this application. The phrase should be accompanied by the generic terminology (e.g. internet search engine); furthermore the term (“Google”) should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “the generated CAD conjectured model” (line 12). There is insufficient antecedent basis for this limitation in the claim. Since this refers to the conjectured model of “generating a conjectured model” (line 4), the use of “the conjectured model” is recommended.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  The claim recites “the CAD component model” (line 12). There is insufficient antecedent basis for this limitation in the claim. Since this refers to the component model of “reading a component model” (line 10), the use of “the component model” is recommended.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  The claim recites “the conjecture model” (line 15). There is insufficient antecedent basis for this limitation in the claim. Since this refers to the “conjectured model” (line 4), the use of “the conjectured model” is recommended.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  The claim recites “the generated CAD conjectured model” (line 10). There is insufficient antecedent basis for this limitation in the claim. Since this refers to the conjectured model of “generating a conjectured .  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  The claim recites “the conjecture model” (lines 14 and 21). There is insufficient antecedent basis for this limitation in the claim. Since this refers to the “conjectured model” (line 4), the use of “the conjectured model” is recommended.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  The claim recites “wherein the indication of quality level and/or a pass/fail indication are generated by the evaluation model based on iteratively evaluating the set of diagnostic rules and suppressions to narrow down expected qualities of the conjecture model” which is missing a verb, e.g. “… by evaluating the evaluation model …” [EN: as described in the specification (see [0008]), the evaluation model is evaluated rather than a model (itself) performing evaluation]. Use of the phrase “wherein the indication of quality level and/or a pass/fail indication are generated by evaluating the evaluation model based on iteratively evaluating the set of diagnostic rules and suppressions to narrow down expected qualities of the conjecture model” is recommended.

Claim 10 is objected to because of the following informalities:  The claim recites “the generated CAD conjectured model” (line 13). There is insufficient antecedent basis for this limitation in the claim. Since this refers to the conjectured model of “generating a conjectured model” (line 4), the use of “the conjectured model” is recommended.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  The claim recites “the CAD component model” (line 13). There is insufficient antecedent basis for this limitation in the claim. Since this refers to the component model of “reading a component model” (line 11), the use of “the component model” is recommended.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 10534879 in view of O’Riordan.

App 16/695100
U.S. Patent No. 10534879
Claim 1: A method


for programmatically generating a conjectured computer-aided design (CAD) model by extrapolating, interpolating or assuming unknown product attributes (this is a declaration of intended use, see “generating” and “the conjectured model 

generating a conjectured model by receiving a unique identifier for a physical item that a CAD model is intended to represent in either form or function, wherein the conjectured model approximates an ideal representation of the CAD model

the conjectured model including attributes extracted from the CAD model and parameters extracted from third party sources, the third-party sources including product specifications, industry standards, application programming interfaces (APis), spreadsheets, or other CAD models


reading a component model in a native format from non-volatile memory and converting the component model into a common format to produce an evaluation model

comparing the generated CAD conjectured model against the CAD component model




wherein conflicting attributes from the third party sources are evaluated in the evaluation model against a set of diagnostic rules and suppressions


to determine correct attributes or parameters in the conjecture model




(see “the conjectured model generated by” and “the conjectured model including one or more parameters based on the extracted data” below, which fulfills the intended use)





the conjectured model generated by determining a unique product identifier of a product that the component model is supposed to represent, the unique product identifier determined based on a name of the component model

the conjectured model including one or more parameters based on the extracted data from the component model and one or more parameters pulled from third party sources, the third party sources including at least datasheets, industry standards, or other CAD models, the third party sources being weighted to find sources of error

reading a component model in a native format from a non-volatile memory and converting the component model into a common format to produce an evaluation model

comparing the evaluation model against the conjectured model, the evaluation producing a result (the evaluation model is the generated model in a different format, see “reading step above)

evaluating the evaluation model against a set of diagnostic rules, the set of diagnostic rules comprising the plurality of EDA rules that are not associated with one of the plurality of suppressions

Claim 7 does not include “to determine correct attributes or parameters in the conjecture model”
However, O’Riordan teaches at C2:LL8-12 “fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include “to determine correct attributes or parameters in the conjecture model” in the invention of claim 7  in view of the teachings of O’Riordan by using a tool such as oaScan which would combine known the known elements to use automatic repair to help address known issues, e.g. “ensuring that all cellviews and other data in referenced libraries are correct and compatible with one or more design flows can be very time consuming due to a combination of complexity and quantity. Fixing libraries and adding additional tool/flow support can also be very resource intensive” (O’Riordan at C1:LL48-53).





the method comprising:
reading a CAD model


generating a conjectured model for the CAD model, the conjectured model generated by receiving a unique identifier for a physical item that the CAD model is intended to represent in either form or function

the conjectured model including attributes extracted from the CAD model and/or attributes extracted from third party sources, the third-party sources including product specifications, industry standards, or other CAD models


reading a component model in a native format from non-volatile memory and converting the 

comparing the generated CAD conjectured model against the CAD component model




wherein the conjectured model approximates an ideal representation of the CAD model


wherein the determining of which attributes are correct comprises evaluating an evaluation model against a set of diagnostic rules, the set of diagnostic rules comprising a plurality of electronic design automation (EDA) rules that are not associated with one of a plurality of suppressions, the set of diagnostic rules comparing the evaluation model against the conjectured model, the evaluation producing an indication of quality level and a pass/fail


transmitting the indication of quality level and a pass/fail indication to a user via 


the method comprising:
reading a component model in a native format from a non-volatile memory [claim 7]

generating a conjectured model for the component model, the conjectured model generated by determining a unique product identifier of a product that the component
model is supposed to represent [claim 7]

the conjectured model including one or more parameters  based on the extracted data from the component model and one or more parameters pulled from third party sources, the third party sources including at least datasheets, industry standards, or other CAD models [claim 7]

reading a component model in a native format from a non-volatile memory and converting 

comparing the evaluation model against the conjectured model, the evaluation producing a result (the evaluation model is the generated model in a different format, see “reading step above)

wherein the conjectured model approximates an ideal representation of the component model [claim 7]

evaluating the evaluation model against a set of diagnostic rules, the set of diagnostic rules comprising the plurality of EDA rules that are not associated with one of the plurality of suppressions, the set of diagnostic rules comparing the evaluation model against the conjectured model, the evaluation producing a result … the result comprising an indication of quality level and a pass/fail indication [claim 7]


transmitting the result to the user, the result comprising an indication of quality level and a pass/fail indication [claim 7] and wherein the receiving and transmitting is done through an application programming interface [claim 8]
Claim 8 does not include “wherein conflicting attributes from the third party sources are compared to determine correct attributes”
However, O’Riordan teaches at C2:LL8-12 “fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in databases” [the “databases” include the target model (“target data … used in a circuit design”, see C2:LL45-50)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include “wherein conflicting attributes from the third party sources are compared to determine correct attributes” in the invention of claim 8 in view of the teachings of O’Riordan by using a tool such as oaScan which would combine known the known elements to use automatic repair to help address known issues, e.g. “ensuring that all cellviews and other data in referenced libraries are correct and compatible with one or more design flows can be very time consuming due to a combination of complexity and quantity. Fixing libraries and adding additional tool/flow support can also be very resource intensive” (O’Riordan at C1:LL48-53).

Claim 8: The method of claim 7, wherein the receiving and transmitting is done through an application programming interface


s 10 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 10-11 of U.S. Patent No. 10534879 in view of O’Riordan and  admitted prior art.
Examiner’s note: This rejection of claim 10 differs in that the finding is based on the “web-based interface” limitation rather than a finding based on the “API” limitation [the finding regarding “API” limitation and claim 8 of US 10534879 is shown above].
App 16/695100
U.S. Patent No. 10534879
Claim 10: an obvious variation of claim 7 in view O’Riordan as shown above; with the exception of the “transmitting the indication of quality level and a pass/fail indication to a user via a web-based interface or API” limitation which is not found in claim 7. 

 
Claim 7: in view O’Riordan as shown above.
Claim 7 does not include “transmitting the indication of quality level and a pass/fail indication to a user via a web-based interface or API” limitation.
However, the instant application discloses admitted prior art at [0052]: “The diagnostic checker application 114 return the results of the check and a grade and other results to the third party application. The diagnostic checker application may run on a PC, server, web server, or in a cloud computing environment as is known in the art.” Accordingly, the “transmitting [results] via a web-based interface or API” is obvious in admitted prior art, i.e. one of ordinary skill 

Claim 10: The method of claim 7, wherein the result further comprises data for modifying the component model
Claim 14: The method of claim 10, wherein the result further comprises data for modifying the CAD model without intervention from the user
Claim 11: The method of claim 7, wherein the result further comprises data for modifying the component model without intervention from the user



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-11, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental concepts grouping) without significantly more.

Regarding claim 1:
Step 1:

Step 2A – prong one:
The claim recites “generating a conjectured computer-aided design (CAD) model by extrapolating, interpolating or assuming unknown product attributes: generating a conjectured model … the conjectured model including attributes extracted from the CAD model and parameters extracted from third party sources, the third-party sources including product specifications, industry standards, application programming interfaces (APIs), spreadsheets, or other CAD models” which is a process that can be performed in the human mind with or without a physical aid, e.g. thinking of or writing down an attribute so extracted [see MPEP 2106.04(a)(2) III].
The claim also recites “comparing the generated CAD conjectured model against the CAD component model” which is a process that can be performed in the human mind with or without a physical aid, e.g. evaluating similarities and differences of the models [see MPEP 2106.04(a)(2) III].
The claim also recites “wherein conflicting attributes or parameters from the third party sources are evaluated in the evaluation model against a set of diagnostic rules and suppressions to determine correct attributes or parameters in the conjecture model” which is a process that can be performed in the human mind with or without a physical aid, e.g. making a comparison of 
The claim also recites “generating an indication of quality level and/or a pass/fail indication of the conjectured model based on the evaluation of conflicting attributes and parameters in the evaluation model” which is a process that can be performed in the human mind with or without a physical aid, e.g. making a list of conflicts and evaluating the quality. . [see MPEP 2106.04(a)(2) III].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea within the mental concepts grouping.
Step 2A – prong two:
The claim recites “programmatically” generating and “reading a component model in a native format from non-volatile memory and converting the component model into a common format to produce an evaluation model”; however, this is mere instruction to apply the exception using a generic computerized environment [see specification at [0056] demonstrating generic computer parts, e.g. “a processor”]. [see MPEP 2106.05(f)] Such instruction does not incorporate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(f)]
The claim recites “[generating] by receiving a unique identifier for a physical item that a CAD model is intended to represent in either form or function”; however, the “unique identifier” so received is unrelated to the remainder of the claim. Accordingly, the “receiving a unique identifier …” has only a nominal or tangential relation to the judicial exception and is insignificant extra-solution activity. [see MPEP 2106.05(g)] Such insignificant extra-solution activity does not incorporate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]
‘the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”’]
Considering the claim as a whole, the claim includes the judicial exception, a nominally/tangentially related data gathering activity, with the instruction to apply the exception in a generic computer environment and a characterization of the intended results. Accordingly, the judicial exception is not integrated into a practical application; and, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes insignificant extra-solution activity in the form of nominal/tangentially related data gathering, i.e. the “receiving …”. No particular manner of receiving is claimed, so the scope of the claim includes well-understood, routine, and conventional manners of receiving such as receiving data over a network or retrieving information in memory. Such well-understood, routine, and conventional methods of data 
Considering the claim as a whole, the claim includes the judicial exception, a nominally/tangentially related data gathering activity which may be well-understood, routine, and conventional; with the instruction to apply the exception in a generic computer environment and a characterization of the intended results. Accordingly, the claimed invention does not amount to significantly more than the judicial exception itself; and, at step 2B, the claim is found to be directed to the judicial exception without significantly more.

Regarding claim 3:
Step 1:
The claim recites a method “comprising: [a set of steps]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes [see MPEP 2106.03].
Step 2A – prong one:
The claim recites “extracting attributes from the CAD component model; generating a conjectured model for the physical item that the CAD component model is intended to represent in form or function, the conjectured model including attributes extracted from the CAD component model and/or attributes extracted from third party sources, the third-party sources including product specifications, industry standards, industry standard naming conventions, application programming interfaces (APis), spreadsheets, or other CAD models” which is a process that can be performed in the human mind with or without a physical aid, e.g. thinking of or writing down an attribute of a CAD model. [see MPEP 2106.04(a)(2) III]

The claim recites “wherein conflicting attributes from the third party sources are evaluated in an evaluation model against a set of diagnostic rules and suppressions to determine which attributes are correct in the conjecture model” which is a process that can be performed in the human mind with or without a physical aid, e.g. making a comparison of attributes/parameters and forming an opinion as to which may be correct. [see MPEP 2106.04(a)(2) III].
The claim also recites “generating an indication of quality level and/or a pass/fail indication of the conjectured model based on the evaluation” which is a process that can be performed in the human mind with or without a physical aid, e.g. making a list of conflicts and evaluating the quality. . [see MPEP 2106.04(a)(2) III].
The claim recites “detecting discrepancies in the conjectured model based on the indication of quality level and/or the pass/fail indication, wherein the indication of quality level and/or a pass/fail indication are generated by [sic, “by evaluating”, see claim objections] the evaluation model based on iteratively evaluating the set of diagnostic rules and suppressions to narrow down expected qualities of the conjecture model” making a comparison of attributes/parameters and choosing one to resolve the discrepancy and repeating the process.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea within the mental concepts grouping.
Step 2A – prong two:

The claim recites “receiving a CAD component model over a computer network, the CAD component model comprising attributes”; however, this is insignificant extra-solution activity in the form of necessary data gathering activity since all uses of the judicial exception require data comprising a CAD model. Such insignificant extra-solution activity does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]
The claim recites “automatically [resolving]”; however, this is mere instruction to apply the exception using a generic computerized environment [see specification at [0056] demonstrating generic computer parts, e.g. “a processor”]. [see MPEP 2106.05(f)] Such instruction does not incorporate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(f)]
Considering the claim as a whole, the claim includes the judicial exception, a general link to the field of use, and necessary data gathering with the instruction to apply the exception in a generic computer environment. Accordingly, the judicial exception is not integrated into a practical application; and, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes insignificant extra-solution activity in the form of necessary data gathering, i.e. the “receiving a CAD component model over a 
Considering the claim as a whole, the claim includes the judicial exception, a general link to the field of use, and necessary data gathering with the instruction to apply the exception in a generic computer environment. Accordingly, the claimed invention does not amount to significantly more than the judicial exception itself; and, at step 2B, the claim is found to be directed to the judicial exception without significantly more.

Regarding claim 4, the claim recites “further comprising returning or displaying the discrepancies”; however, this is insignificant extra-solution activity in the form of post solution activity since it is only nominally or tangentially related to the judicial exception, i.e. the transmitting does not depend on the particulars of the judicial exception and may be used with any process which identifies discrepancies. Such insignificant extra-solution activity does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]
The claim recites “to a user upon inspection of the CAD model or placement of the CAD model in an electronic design automation (EDA) software tool”; however, this is mere instruction to apply the exception using a generic computerized environment [see specification at [0056] demonstrating generic computer parts, e.g. “a processor”]. [see MPEP 2106.05(f)] Such instruction does not incorporate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(f)]


Regarding claim 5, the claim recites “further comprising evaluating the CAD model against a plurality of quality levels to produce an indication of a quality level”; which is a process that can be performed in the human mind with or without a physical aid, e.g. making a comparison of attributes in accordance with a rule to determine a level. [see MPEP 2106.04(a)(2) III]
The claim recites “and displaying the indication to the user”; however, this is insignificant extra-solution activity in the form of post solution activity since it is only nominally or tangentially related to the judicial exception, i.e. the displaying does not depend on the particulars of the judicial exception and may be used with any process which produces an indication of quality level and a pass/fail indication. Such insignificant extra-solution activity does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]
Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception and the insignificant extra-solution activity.

Regarding claim 6, the claim recites “further comprising evaluating the CAD model against a plurality of rules to produce an indication”; which is a process that can be performed in the human mind with or without a physical aid, e.g. making a comparison of attributes in accordance with a rule to determine a level. [see MPEP 2106.04(a)(2) III]

Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception and the insignificant extra-solution activity.

Regarding claim 7, the claim recites “wherein the CAD model is received over a computer network”; however, this is a well-understood, routine, and conventional form of receiving. [see MPEP 2106.05(d)]
The claim also recites “using an API”; however, this merely provides a general link to a technological environment which does not integrate the judicial exception into a practical application or provide for significantly more than the judicial exception itself. [see MPEP 2106.04(d) and 2106.05(h)]
Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis, i.e. where these limitations is part of the insignificant extra-solution activity and a general link to a technological environment.

Regarding claim 8, the claim recites “wherein the generated conjectured model comprises attributes generated by a software tool”; however, this is mere instruction to apply the 
Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis, i.e. where this limitations is part of the mere instruction to apply the exception using a computer.

Regarding claim 10:
Step 1:
The claim recites a method “comprising: [a set of steps]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes [see MPEP 2106.03].
Step 2A – prong one:
The claim recites “generating a conjectured model for the CAD model … the conjectured model including attributes extracted from the CAD model and/or attributes extracted from third party sources, the third-party sources including product specifications, industry standards, industry standard naming conventions, application programming interfaces (APIs), spreadsheets, or other CAD models” which is a process that can be performed in the human mind with or without a physical aid, e.g. thinking of or writing down an attribute so extracted. [see MPEP 2106.04(a)(2) III]
The claim also recites “comparing the generated CAD conjectured model against the CAD component model” which is a process that can be performed in the human mind with or without a physical aid, e.g. evaluating similarities and differences of the models [see MPEP 2106.04(a)(2) III].
The claim also recites “wherein conflicting attributes from the third party sources are compared to determine which attributes are correct wherein the determining of which attributes 
The claim also recites “evaluating the evaluation model against a set of diagnostic rules, the set of diagnostic rules comprising a plurality of EDA rules that are not associated with one of a plurality of suppressions, the set of diagnostic rules comparing the evaluation model against the conjectured model, the evaluation producing a result” which is a process that can be performed in the human mind with or without a physical aid, e.g. making a comparison of attributes in accordance with a rule. [see MPEP 2106.04(a)(2) III]
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea within the mental concepts grouping.
Step 2A – prong two:
The claim recites “for assessing the quality of a computer-aided design (CAD) model”; however, this merely generally links the judicial exception to a field of use, i.e. links to the field of verification. Such linking does not integrate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(h)]
The claim recites “reading a CAD model”; however, this is insignificant extra-solution activity in the form of necessary data gathering activity since all uses of the judicial exception 
The claim recites “[generating] by receiving a unique identifier for a physical item that the CAD model is intended to represent in either form or function”; however, the “unique identifier” so received is unrelated to the remainder of the claim. Accordingly, the “receiving a unique identifier …” has only a nominal or tangential relation to the judicial exception and is insignificant extra-solution activity. [see MPEP 2106.05(g)] Such insignificant extra-solution activity does not incorporate the judicial exception into a practical application. [see MPEP 2106.04(d) and MPEP 2106.05(g)]
The claim recites “wherein the conjectured model approximates an ideal representation of the CAD model”; however, this is a declaration of the intended result of “generating a conjectured model for the CAD model, the conjectured model generated by receiving a unique identifier for a physical item that the CAD model is intended to represent in either form or function”, i.e. if the “generating a conjectured model for the CAD model, the conjectured model generated by receiving a unique identifier for a physical item that the CAD model is intended to represent in either form or function” is carried out then the result of the operation is that the “the conjectured model [does approximate] an ideal representation of the CAD model”. Such declaration of the intended result does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. [see MPEP 2106.04(d) and MPEP 2111.04 – e.g. ‘the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”’]

Considering the claim as a whole, the claim includes the judicial exception, a nominally/tangentially related data gathering activity, the judicial exception itself, a characterization of the intended results, and post-solution activity of presenting results. Accordingly, the judicial exception is not integrated into a practical application; and, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes insignificant extra-solution activity in the form of nominal/tangentially related data gathering, i.e. the “receiving …”. No particular manner of receiving is claimed, so the scope of the claim includes well-understood, routine, and conventional manners of receiving such as receiving data over a network or retrieving information in memory. Such well-understood, routine, and conventional methods of data gathering do not contribute such that the claimed invention is significantly more than the judicial exception itself. [see MPEP 2106.05(d)]
As noted for step 2A – prong two, the claim includes mere instruction to apply the exception using a generic computerized environment, i.e. “transmitting …”. [see MPEP 2106.05(f)] Such instruction does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].


Regarding claim 11, the claim recites “wherein the receiving and transmitting is done through an application programming interface” however, this merely provides a general link to a technological environment which does not integrate the judicial exception into a practical application or provide for significantly more than the judicial exception itself. [see MPEP 2106.04(d) and 2106.05(h)]
Accordingly, the reasoning provided for claim 10 applies, mutatis mutandis, i.e. where this limitations is part of the insignificant extra-solution activity with a general link to a technological environment.

Regarding claims 13 and 14, the claims recite “wherein the result further comprises data for modifying the CAD model” and “wherein the result further comprises data for modifying the CAD model without intervention from the user”; however, these are merely descriptive of the data itself and do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. [see MPEP 2160.04(d)] Further, this does not impose a limit on the “transmitting” such that it must be some manner other than well-understood, 
Accordingly, the reasoning provided for claim 10 applies, mutatis mutandis, i.e. where these limitations are descriptive of the result and do not impose a meaningful limit on the judicial exception itself nor on the insignificant extra-solution activity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schaaf (SCHAAF, MARTIN, ANDREA FREßMANN, RAINER MAXIMINI, RALPH BERGMANN, ALEXANDER TARTAKOVSKI, AND MARTIN RADETZKI. "Intelligent IP retrieval driven by application requirements." Integration 37, no. 4 (2004): 253-287) in view of O’Riordan (US 8949203 B1).

Regarding claim 3, Schaaf discloses a method, the method comprising:
receiving a component CAD model over a computer network, the CAD component model comprising attributes (PP266-267:§3.1:¶¶1-3: e.g.  “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.”; P270:¶1: “After performing formulated queries, the retrieval service returns a list of the best matching IPs as in Fig. 9.”; P273:¶1: “The only difference is that the IPs of Query Pool are used as queries to perform a retrieval on the IPs of the Case Base”; P256:top: “it is possible to transfer each characterization across the Internet by making use of standard web communication facilities like web services. The distinction between IP characterization und IP content enables application scenarios as illustrated in Fig. 2. As shown, an IP Provider can either maintain his/her own web site or provide only the IP characterizations to a portal site with appropriate links to the corresponding asset of IP contents. No matter which of these approaches the IP Providers chooses, the IP Broker Tool Suite ensures the same functionality for both.”), extracting attributes from the CAD component model (p255:¶¶1-3: e.g. “The IP characterization that describes the IP in a way that allows to assess its quality and reusability in a particular situation. This includes the different technical attributes, such as the functionality of the IP, the technological realization on the chip, the quality of its design, or the quality of the documentation. … As shown in Fig. 1, IP characterizations get successively compared to the design situation that is the query of the user and reflects his/her primary requirements. Analogue to the IP characterization, the design situation is described by the same set of attributes respective a subset of these.”; P273:¶1: “The Case Base and the Query Pool are both accessing an own Case Base Manager that allows developers to capture IP characterization as well as to define constraints within IP attributes.” EN: the attributes must be extracted to be “compared”.);
generating a conjectured model for the physical item that the CAD component model is intended to represent in form or function (PP266-267:§3.1:¶¶1-3: e.g.  “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries. … General attributes specify the queries broadly (Fig. 6). For example, the functional classification selection field allows users to define exactly value for the desired IP”; P273:¶1: “The only difference is that the IPs of Query Pool are used as queries to perform a retrieval on the IPs of the Case Base.” EN: The characterization of the queries is the conjectured model.),
the conjectured model including attributes extracted from the CAD component model and/or attributes extracted from third party sources (P266:§3.1:¶2: “The extraction of the retrieval relevant attributes and criteria is done in cooperation with industrial partners. Three classifications of the characterizing attributes are extracted for enabling IP searches in the same manner how electronic design experts would execute search processes. … Hence, the attribute classifications contains general application attributes, FEC application attributes, and quality criteria.”; p273:¶3: “On the left-hand side the retrieval relevant attributes of the IP characterizations are presented in a tree like structure with their values.”), the third-party sources including product specifications (P260:¶3: “public data sheets from other IP providers”), industry standards (P258:¶¶2-3: e.g. “For the characterization of IPs by elementary properties it is essential to be compliant with the standards of the VSIA.”), industry standard naming conventions (P262:¶2: “This allows assigning a higher importance to key criteria, e.g., proper verification, which is certainly more important than adherence to naming conventions.”), application programming interfaces (APIs) (P266:§3:title: “The IP Broker Tool Suite”; P266:§3.1:¶1: “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.” And fig 5. EN: a software “Tool Suite” and retrieval over a network necessitate an API), or other CAD models (P255:¶1: “In order to facilitate the retrieval of IPs and minimizing both potential failure classes, we make use of Case-based Reasoning (CBR) technology. … a single case stored in a case library consists of: 1. The IP characterization that describes the IP in a way that allows to assess its quality and reusability in a particular situation. This includes the different technical attributes, such as the functionality of the IP, the technological realization on the chip, the quality of its design, or the quality of the documentation. 2. The IP content that contains all deliverables of the design itself. This can be, of course, a hyperlink pointing to the IP provider.”);
comparing the generated CAD conjectured model against the CAD component model (p274:¶1: “the similarity threshold that defines the minimum similarity that an IP must have to the query … After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ” EN: As noted above the query characterization is a conjectured model and this is compared to the CAD component models to determine which to retrieve based on similarity.);
generating an indication of quality level and/or a pass/fail indication of the conjectured model based on the evaluation of conflicting attributes and parameters in the evaluation model (p274:¶1: “After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ”);
detecting discrepancies in the conjectured model based on the indication of quality level and/or the pass/fail indication (p274:¶1: “After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ” EN: The similarity value indicates discrepancies.), wherein the indication of quality level and/or a pass/fail indication are generated by the evaluation model based on iteratively evaluating the set of diagnostic rules and suppressions to narrow down expected qualities of the conjecture model (P266:§3.1:¶1: “In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.”; PP267-269 describing an iterative process to narrow down, e.g. “General attributes specify the queries broadly” [P267:¶1], “The performance attributes indicate demands on IPs related to its achievements.” [P267:¶2], “Furthermore, users are supported in specifying the retrieval query by getting a selection of FEC attributes, which attributes are necessary for IP retrieval and for user demands” [P269:¶1], and “Finally, Quality Criteria can be specified in the retrieval query as well” [P269:¶2].).
Schaaf does not explicitly disclose for verifying computer-aided design (CAD) models;
wherein conflicting attributes from the third party sources are compared to determine which attributes are correct; and
automatically resolving the discrepancies without intervention from a user.
However, O’Riordan teaches for verifying computer-aided design (CAD) models (C2:LL33-41: “Methods and systems for verifying data in libraries or other databases are disclosed. In one aspect, a method for verifying data includes receiving an indication of at least one policy, the at least one policy including at least one rule. A verification process is initiated on target data by implementing the at least one policy, where implementing the at least one policy includes instantiating and applying the at least one rule.” [the “libraries/databases” include the target model (“target data … used in a circuit design”, see C2:LL45-50));
wherein conflicting attributes from the third party sources are compared to determine which attributes are correct (C2:LL8-12: “fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in databases” [the “databases” include the target model (“target data … used in a circuit design”, see C2:LL45-50)); and
automatically resolving the discrepancies without intervention from a user (C5:LL39-43: “Features described herein can provide a flexible platform for defining policies for verification, capturing specific rules to check, and performing verification of the rules on target data as well as supporting automated fixing and flow execution for easily encapsulated tasks.”; C9:LL30-32: “One option is automatic fixing, in which the verification process will automatically attempt to fix any errors found in the target data.”; C9:LL47-50: ‘A "respect ownership" option causes the linter engine 102 to enable automatic fixing of found incorrect data that is owned by the current user, e.g., data for which the current user has write access.’; C11:LL39-42: “For example, each applied rule is listed, along with the number of rule violations of that rule found, as well as the number of those violations that were automatically fixed by the linter engine 102”; fig 3A: “Enable Automatic Fixing”; C2:LL8-12: “Also, fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in databases”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Schaaf in view of the teachings of O’Riordan to include “for verifying computer-aided design (CAD) models; wherein conflicting attributes from the third party sources are compared to determine which attributes are correct; and automatically resolving the discrepancies without intervention from a user” by using tools such as oaScan and 

Regarding claim 4, Schaaf discloses the method of claim 3, further comprising returning or displaying the discrepancies to a user upon inspection of the CAD model or placement of the CAD model in an electronic design automation (EDA) software tool (p274:¶1: “After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ”).

Regarding claim 5, Schaaf discloses the method of claim 3, further comprising evaluating the CAD model against a plurality of quality levels to produce an indication of a quality level (P269:¶¶2-5: e.g. “Quality criteria offer the possibility to specify indicators of IP testability or compliant guidelines. Hence, detailed requirements on IP quality can reduce the costs of production tests. For instance, by using code coverage analysis the code is tested and estimated by percentages. Six different kinds of code coverage are itemized. … Other Quality Criteria are Boolean values that determine whether several guidelines were considered during the production or not, e.g. RTL Coding Guidelines, if tests or simulations were performed after production, e.g. Digital Test, Gate Level Simulation”; see also the example at PP283-284:§5.4. EN: the citations are exemplary, quality is discussed throughout the disclosure) and displaying the indication to the user (p270:¶¶1-2: “After performing formulated queries, the retrieval service returns a list of the best matching IPs as in Fig. 9. The closest hit that matches the users query is the Reed Solomon Decoder of sci-worx. The match has a 100% similarity to the query. Because of asking for a Reed Solomon Decoder there are four similar decoders of other providers, which have the similarity greater than or equal to 80%. The remainder of the list shows only Reed Solomon Decoders with similarities lower than 60%.”; fig 9 showing the similarity metric as an indicator; P274:¶1: “After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query.”).

Regarding claim 6, Schaaf discloses the method of claim 3, further comprising evaluating the CAD model against a plurality of rules to produce an indication and displaying that indication to the user (as for the quality of claim 5, the criteria are rules).

Regarding claim 7, Schaaf discloses the method of claim 3, wherein the CAD model is received over a computer network using an API (P256:top: “it is possible to transfer each characterization across the Internet by making use of standard web communication facilities like web services. The distinction between IP characterization und IP content enables application scenarios as illustrated in Fig. 2. As shown, an IP Provider can either maintain his/her own web site or provide only the IP characterizations to a portal site with appropriate links to the corresponding asset of IP contents. No matter which of these approaches the IP Providers chooses, the IP Broker Tool Suite ensures the same functionality for both.” EN: software tools interacting must have an API.).

Regarding claim 8, Schaaf discloses the method of claim 3, wherein the generated conjectured model comprises attributes generated by a software tool.

Claims 1, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaaf (SCHAAF, MARTIN, ANDREA FREßMANN, RAINER MAXIMINI, RALPH BERGMANN, ALEXANDER TARTAKOVSKI, AND MARTIN RADETZKI. "Intelligent IP retrieval driven by application requirements." Integration 37, no. 4 (2004): 253-287) in view of Vorg (VORG, ANDREAS, MARTIN RADETZKI, AND WOLFGANG ROSENSTIEL. "Measurement of IP qualification costs and benefits." In Proceedings Design, Automation and .

Regarding claim 1, Schaaf discloses a method for programmatically generating a conjectured computer-aided design (CAD) model (P255:¶1: “In order to facilitate the retrieval of IPs and minimizing both potential failure classes, we make use of Case-based Reasoning (CBR) technology. The very basic idea of CBR is to solve new problems by comparing them to problems already solved [4,5,16]. The key assumption is that if two problems are similar, then their solutions are similar as well. For the application of CBR to IP retrieval, an IP is considered as a perfectly matching solution to a set of requirements of an imaginary design situation, which is in fact the characterization of the IP itself. Hence, a single case stored in a case library consists of: 1. The IP characterization that describes the IP in a way that allows to assess its quality and reusability in a particular situation. This includes the different technical attributes, such as the functionality of the IP, the technological realization on the chip, the quality of its design, or the quality of the documentation. 2. The IP content that contains all deliverables of the design itself. This can be, of course, a hyperlink pointing to the IP provider.” EN: the characterization is the conjectured model) by extrapolating, interpolating or assuming unknown product attributes (P276:¶2: “Assigning values to the attributes (only one value for each attribute) characterizes the IPs. These descriptions are called cases.”; P278:§4.2.1:¶1: “The first approach is a converter that samples the subspace spawned by the generalized cases and creates a number of point cases that are distributed ‘‘reasonably’’ within the subspace. A retrieval on this point cases can than be done with well-known and efficient retrieval engines like orenge.” EN: The point case has the extrapolated/interpolated/assumed value.), the method comprising:
generating a conjectured model by receiving a unique identifier for a physical item that a CAD model is intended to represent in either form or function (PP266-267:§3.1:¶¶1-3: e.g.  “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries. … General attributes specify the queries broadly (Fig. 6). For example, the functional classification selection field allows users to define exactly value for the desired IP” and fig 6. EN: The functional classification identifier [e.g. “ReedSolomon” in fig 6] is the unique identifier.);
the conjectured model including attributes extracted from the CAD model and/or parameters extracted from third party sources (P266:§3.1:¶2: “The extraction of the retrieval relevant attributes and criteria is done in cooperation with industrial partners. Three classifications of the characterizing attributes are extracted for enabling IP searches in the same manner how electronic design experts would execute search processes. … Hence, the attribute classifications contains general application attributes, FEC application attributes, and quality criteria.”), the third-party sources including product specifications (P260:¶3: “public data sheets from other IP providers”), industry standards (P258:¶¶2-3: e.g. “For the characterization of IPs by elementary properties it is essential to be compliant with the standards of the VSIA.”), application programming interfaces (APIs) (P266:§3:title: “The IP Broker Tool Suite”; P266:§3.1:¶1: “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.” And fig 5. EN: a software “Tool Suite” and retrieval over a network necessitate an API), or other CAD models (P255:¶1: “In order to facilitate the retrieval of IPs and minimizing both potential failure classes, we make use of Case-based Reasoning (CBR) technology. … a single case stored in a case library consists of: 1. The IP characterization that describes the IP in a way that allows to assess its quality and reusability in a particular situation. This includes the different technical attributes, such as the functionality of the IP, the technological realization on the chip, the quality of its design, or the quality of the documentation. 2. The IP content that contains all deliverables of the design itself. This can be, of course, a hyperlink pointing to the IP provider.”);
comparing the generated CAD conjectured model against the CAD component model (p274:¶1: “the similarity threshold that defines the minimum similarity that an IP must have to the query … After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ” EN: As noted above the query characterization is a conjectured model and this is compared to the CAD component models to determine which to retrieve based on similarity.);
wherein the conjectured model approximates the form or function of the intended physical item (this is the intended result of the “generating …” step; and accordingly, necessarily follows, see MPEP 2111.04 - e.g. ‘the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”’ Nevertheless, see P255:¶1: “The very basic idea of CBR is to solve new problems by comparing them to problems already solved [4,5,16]. The key assumption is that if two problems are similar, then their solutions are similar as well. For the application of CBR to IP retrieval, an IP is considered as a perfectly matching solution to a set of requirements of an imaginary design situation, which is in fact the characterization of the IP itself.”); and
generating an indication of quality level and/or a pass/fail indication of the conjectured model based on the evaluation of conflicting attributes and parameters in the evaluation model (p274:¶1: “After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ”).
Schaaf does not explicitly disclose reading a component model in a native format from non-volatile memory and converting the component model into a common format to produce an evaluation model;
wherein conflicting attributes or parameters from the third party sources are evaluated in the evaluation model against a set of diagnostic rules and suppressions to determine correct attributes or parameters in the conjecture model.
However, Vorg teaches reading a component model in a native format from non-volatile memory and converting the component model into a common format to produce an evaluation model (P4:§5:fig 2 and ¶5: “A general format as basis for automated quality checks and IP transfer promises to be the solution for the above mentioned gaps. Figure 2 shows how IP core handoff can be applied during the transfer process on the basis of a general format.”; P4:§5:¶5: “A key requirement for automatic mapping between the two formats, transfer and IP integrator’s (IP provider’s) content database format is that they are well defined.” EN: “database” indicates non-volatile memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Schaaf in view of the teachings of Vorg to include “reading a component model in a native format from non-volatile memory and converting the component model into a common format to produce an evaluation model” by using a general format as a basis for automated quality checks and IP transfer as suggested by Vorg since “IP core handoff between IP provider and integrator has to be based on a common format on which both parties are able to agree on IP quality. It also has to be guaranteed that IP integrity of a qualified IP core is fulfilled after IP packaging and IP import” (Vorg:P4:§5:¶4) and “importing an IP core into the reuse database needs about one person-week for a medium size IP core. It takes so long due to the fact that the import process is done manually. The amount of time has to be multiplied by the number of third party IP cores that will be integrated into the SOC and the number of updates. Hence, automation of the IP delivery process will be profitable” (Vorg:P4:§5:¶3), i.e. because the common format is required and automating the process “will be profitable”.
And O’Riordan teaches wherein conflicting attributes or parameters from the third party sources are evaluated in the evaluation model against a set of diagnostic rules and suppressions to determine the correct attributes or parameters (C2:LL8-12: “fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in databases” [the “databases” include the target model (“target data … used in a circuit design”, see C2:LL45-50) EN: “repairing” is assigning the correct attributes; C2:LL34-39: “a method for verifying data includes receiving an indication of at least one policy, the at least one policy including at least one rule. A verification process is initiated on target data by implementing the at least one policy, where implementing the at least one policy includes instantiating and applying the at least one rule.”; C9:LL30-36: “One option is automatic fixing, in which the verification process will automatically attempt to fix any errors found in the target data. An automatic deletion option similarly enables or disables whether the linter engine 102 will automatically delete data that is found during the verification process to be in error or is otherwise redundant or obsolete.”; C9:LL47-50: ‘A "respect ownership" option causes the linter engine 102 to enable automatic fixing of found incorrect data that is owned by the current user, e.g., data for which the current user has write access.’ C10:LL4-40: describing using and filtering rules to use, i.e. rules and suppressions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Schaaf in view of the teachings of O’Riordan to include “wherein conflicting attributes or parameters from the third party sources are evaluated in the evaluation model against a set of diagnostic rules and suppressions to determine the correct attributes or parameters in the conjecture model” by using a tool such as oaScan on designers’ searches which would combine known the known elements to use automatic fixing and repair to help address known issues, e.g. “ensuring that all cell views and other data in referenced libraries are correct and compatible with one or more design flows can be very time consuming due to a combination of complexity and quantity. Fixing libraries and adding additional tool/flow support can also be very resource intensive” (O’Riordan at C1:LL48-53), i.e. to provide correct designs in the database for retrieval which is one of the goals of Schaaf – e.g. see Schaaf.at 

Regarding claim 10, Schaaf discloses a method for assessing the quality of a computer-aided design (CAD) model (P255:¶1: “In order to facilitate the retrieval of IPs and minimizing both potential failure classes, we make use of Case-based Reasoning (CBR) technology. The very basic idea of CBR is to solve new problems by comparing them to problems already solved [4,5,16]. The key assumption is that if two problems are similar, then their solutions are similar as well. For the application of CBR to IP retrieval, an IP is considered as a perfectly matching solution to a set of requirements of an imaginary design situation, which is in fact the characterization of the IP itself. Hence, a single case stored in a case library consists of: 1. The IP characterization that describes the IP in a way that allows to assess its quality and reusability in a particular situation. This includes the different technical attributes, such as the functionality of the IP, the technological realization on the chip, the quality of its design, or the quality of the documentation. 2. The IP content that contains all deliverables of the design itself. This can be, of course, a hyperlink pointing to the IP provider.”), the method comprising:
(PP266-267:§3.1:¶¶1-3: e.g.  “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.”; P270:¶1: “After performing formulated queries, the retrieval service returns a list of the best matching IPs as in Fig. 9.”; P273:¶1: “The only difference is that the IPs of Query Pool are used as queries to perform a retrieval on the IPs of the Case Base”; P256:top: “it is possible to transfer each characterization across the Internet by making use of standard web communication facilities like web services. The distinction between IP characterization und IP content enables application scenarios as illustrated in Fig. 2. As shown, an IP Provider can either maintain his/her own web site or provide only the IP characterizations to a portal site with appropriate links to the corresponding asset of IP contents. No matter which of these approaches the IP Providers chooses, the IP Broker Tool Suite ensures the same functionality for both.”);
generating a conjectured model for the CAD model (PP266-267:§3.1:¶¶1-3: e.g.  “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries. … General attributes specify the queries broadly (Fig. 6). For example, the functional classification selection field allows users to define exactly value for the desired IP”; P273:¶1: “The only difference is that the IPs of Query Pool are used as queries to perform a retrieval on the IPs of the Case Base.” EN: The characterization of the queries is the conjectured model.), the conjectured model generated by receiving a unique identifier for a physical item that the CAD model is intended to represent in either form or function (PP266-267:§3.1:¶¶1-3: e.g.  “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries. … General attributes specify the queries broadly (Fig. 6). For example, the functional classification selection field allows users to define exactly value for the desired IP” and fig 6. EN: The functional classification identifier [e.g. “ReedSolomon” in fig 6] is the unique identifier.);
the conjectured model including attributes extracted from the CAD model and/or attributes extracted from third party sources (P266:§3.1:¶2: “The extraction of the retrieval relevant attributes and criteria is done in cooperation with industrial partners. Three classifications of the characterizing attributes are extracted for enabling IP searches in the same manner how electronic design experts would execute search processes. … Hence, the attribute classifications contains general application attributes, FEC application attributes, and quality criteria.”; p273:¶3: “On the left-hand side the retrieval relevant attributes of the IP characterizations are presented in a tree like structure with their values.”), the third-party sources including product specifications (P260:¶3: “public data sheets from other IP providers”), industry standards (P258:¶¶2-3: e.g. “For the characterization of IPs by elementary properties it is essential to be compliant with the standards of the VSIA.”), industry standard naming conventions (P262:¶2: “This allows assigning a higher importance to key criteria, e.g., proper verification, which is certainly more important than adherence to naming conventions.”), application programming interfaces (APIs) (P266:§3:title: “The IP Broker Tool Suite”; P266:§3.1:¶1: “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.” And fig 5. EN: a software “Tool Suite” and retrieval over a network necessitate an API), or other CAD (P255:¶1: “In order to facilitate the retrieval of IPs and minimizing both potential failure classes, we make use of Case-based Reasoning (CBR) technology. … a single case stored in a case library consists of: 1. The IP characterization that describes the IP in a way that allows to assess its quality and reusability in a particular situation. This includes the different technical attributes, such as the functionality of the IP, the technological realization on the chip, the quality of its design, or the quality of the documentation. 2. The IP content that contains all deliverables of the design itself. This can be, of course, a hyperlink pointing to the IP provider.”);
comparing the generated CAD conjectured model against the CAD component model (p274:¶1: “the similarity threshold that defines the minimum similarity that an IP must have to the query … After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ” EN: As noted above the query characterization is a conjectured model and this is compared to the CAD component models to determine which to retrieve based on similarity.);
wherein the conjectured model approximates an ideal representation of the CAD model (this is the intended result of the “generating …” step; and accordingly, necessarily follows, see MPEP 2111.04 - e.g. ‘the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”’ Nevertheless, see P255:¶1: “The very basic idea of CBR is to solve new problems by comparing them to problems already solved [4,5,16]. The key assumption is that if two problems are similar, then their solutions are similar as well. For the application of CBR to IP retrieval, an IP is considered as a perfectly matching solution to a set of requirements of an imaginary design situation, which is in fact the characterization of the IP itself.”);
wherein the determining of which attributes are correct comprises evaluating the evaluation model against a set of diagnostic rules, the set of diagnostic rules comprising a plurality of electronic design automation (EDA) rules (P269:¶¶2-5: e.g. “Quality criteria offer the possibility to specify indicators of IP testability or compliant guidelines. Hence, detailed requirements on IP quality can reduce the costs of production tests. For instance, by using code coverage analysis the code is tested and estimated by percentages. Six different kinds of code coverage are itemized. … Other Quality Criteria are Boolean values that determine whether several guidelines were considered during the production or not, e.g. RTL Coding Guidelines, if tests or simulations were performed after production, e.g. Digital Test, Gate Level Simulation”; see also the example at PP283-284:§5.4.) that are not associated with one of a plurality of suppressions (EN: There is no indication that the criteria are associated with suppressions), the set of diagnostic rules comparing the evaluation model against the conjectured model, the evaluation producing an indication of quality level and a pass/fail indication (p274:¶1: “After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ” EN: As noted above the quality criteria are among the diagnostic rules.); and
(p274:¶1: “After perform this query the retrieval result is presented in the bottom half. The retrieval result list contains the IP identifiers and the similarity value to the query. To compare the retrieved IPs with the query the selected IP is shown beside the query IP in a tree view containing the attributes and the values. Manually it is possible to navigate through the tree to analyze how the IPs differ”) via a web-based interface or API (P254:¶2: “The application facilitating the CBR-based IP retrieval, named IP Broker, can be seamlessly integrated into company web sites or portal sites. Beside the pure retrieval functionality, several tools for tailoring and maintaining a specific IP retrieval solution accompany the IP Broker. Together, they constitute the IP Broker Tool Suite, which will be described later in this article.”).
Schaaf does not explicitly disclose reading a component model in a native format from non-volatile memory and converting the component model into a common format to produce an evaluation model;
wherein conflicting attributes from the third party sources are compared to determine correct attributes.
However, Vorg teaches reading a component model in a native format from non-volatile memory and converting the component model into a common format to produce an evaluation model (P4:§5:fig 2 and ¶5: “A general format as basis for automated quality checks and IP transfer promises to be the solution for the above mentioned gaps. Figure 2 shows how IP core handoff can be applied during the transfer process on the basis of a general format.” ; P4:§5:¶5: “A key requirement for automatic mapping between the two formats, transfer and IP integrator’s (IP provider’s) content database format is that they are well defined.” EN: “database” indicates non-volatile memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Schaaf in view of the teachings of Vorg to include “reading a component model in a native format from non-volatile memory and converting the component model into a common format to produce an evaluation model” by using a general format as a basis for automated quality checks and IP transfer as suggested by Vorg since “IP core handoff between IP provider and integrator has to be based on a common format on which both parties are able to agree on IP quality. It also has to be guaranteed that IP integrity of a qualified IP core is fulfilled after IP packaging and IP import” (Vorg:P4:§5:¶4) and “importing an IP core into the reuse database needs about one person-week for a medium size IP core. It takes so long due to the fact that the import process is done manually. The amount of time has to be multiplied by the number of third party IP cores that will be integrated into the SOC and the number of updates. Hence, automation of the IP delivery process will be profitable” (Vorg:P4:§5:¶3), i.e. because the common format is required and automating the process “will be profitable”.
And O’Riordan teaches wherein conflicting attributes from the third party sources are compared to determine correct attributes (C2:LL8-12: “fundamental database format integrity checks can be performed, such as a scan using oaScan, an application from Cadence Design Systems, Inc. that scans the contents of a library and checks for and repairs inconsistencies or data corruption in databases” [the “databases” include the target model (“target data … used in a circuit design”, see C2:LL45-50) EN: “repairing” is assigning the correct attributes).

	
Regarding claim 11, Schaaf discloses the method of claim 10, wherein the receiving and transmitting is done through an application programming interface (P266:§3:title: “The IP Broker Tool Suite”; P266:§3.1:¶1: “As Fig. 5 shows, the Retrieval Service is responsible for supporting consumers. In particular, the retrieval service facilitates simple query answering and supports the refinement toward more detailed queries.” And fig 5. EN: a software “Tool Suite” and retrieval over a network necessitate an API).

Regarding claim 13, Schaaf discloses the method of claim 10, wherein the result further comprises data for modifying the CAD model (with O’Riordan as for claim 3, e.g. the data used to automatically resolve discrepancies).

Regarding claim 14, Schaaf discloses the method of claim 10, wherein the result further comprises data for modifying the CAD model without intervention from the user (with O’Riordan as for claim 3, e.g. the data used to automatically resolve discrepancies).

Response to Arguments
I. Interview Summary
Examiner: The examiner’s interview summary can be found in the PTO-413 filed 23 August 2021.

III. Claim Amendments
(A)35 U.S.C. 112 REJECTIONS
Applicant (P6:¶6):
Applicant has adopted the Examiner's suggestions and amended claims 1, 3 and 10, as set forth in the listing of claims. Withdrawal of the Examiner's rejection of claims 1, 3-8, 10-11, and 13- 14 under 35 U.S.C. 112 is hereby respectfully requested.
Examiner’s response:
All rejections under 35 USC §112 are withdrawn in view of the amendment.

(B) 35 U.S.C. 101 REJECTIONS
Applicant (P7:¶1):
Claims 1, 3-8, 10-11, and 13-14 are rejected under 35 U.S.C. 101. Applicant has adopted the Examiner's suggestions and amended claims 1, 3 and 10, as set forth in the listing of claims. Withdrawal of the Examiner's rejection of claims 1, 3-8, 10-11, and 13-14 under 35 U.S.C. 101 is hereby respectfully requested.
Examiner’s response:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically distinctly and specifically points out the supposed errors in the examiner’s action.
No arguments can be found in the remarks. The claims as amended are found to be directed to a judicial exception without significantly more than the judicial exception as shown herein above.

(C)35 U.S.C.103 REJECTIONS
Applicant (P7:¶2):
Claims 1, 3-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaaf(SHAAF, MATIN, ANDREAFREJ3MANN, RAINERMAXIMINI, RAPLH BERG-NIAN, ALEXANDER TARTAKOVSKI, AND NIART1N RADETZKI. ''Intelligent IP retrieval driven by application requirements." Integration 37, no. 4 (2004): 253-287) in view of O'Riordan (US 894920381) Applicant sets forth amendments to claims l, 3, and 10 to additionally recite components not disclosed by Schaaf in view of O'Riordan. The amendments are supported at least at [0008, 0034-0039], FIG. 1, and related figure descriptions of the specification-as-filed.
Examiner’s response:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
No arguments can be found in the remarks [see also MPEP 714.04]. The claims as amended are found to be made obvious as shown herein above.
Claims 3-8 are found unpatentable over Schaaf in view of O’Riordan.
Claims 1, 10-11, and 13-14 are found unpatentable over Schaaf in view of Vorg and O’Riordan. The amendment of claims 1 and 10 necessitated new grounds of rejection (including the use of the Vorg disclosure).

Examiner’s note on double patenting rejections:
The double patenting rejection of claims 3-8 is withdrawn in view of the amendment to claim 3 to include the “wherein the indication of quality level and/or a pass/fail indication are generated by the evaluation model based on iteratively evaluating the set of diagnostic rules and suppressions to narrow down expected qualities of the conjecture model” limitation. Taken collectively with “automatically resolving the discrepancies without intervention from a user” as combined with the remaining limitations of claim 3, the claim is found not to be an obvious variant of the any of the claims of U.S. Patent No. 10534879.

Conclusion
Claims 1, 3-8, 10-11, and 13-14 are rejected.
:
HUNG, HSING-CHIH, TING-HAO LIN, AND CHUNG-YANG HUANG. "QuteIP: An IP qualification framework for System on Chip." In 2007 IEEE International SOC Conference, pp. 237-240. IEEE, 2007.
Discussing an IP qualification framework using plug-ins for modular rule check functionality.
HOLGER LANGE & MARTIN RADETZKI, IP Configuration Management with Abstract Parameterizations, obtained from https://web.archive.org/web/20120514194514/http://www.design-reuse.com/articles/5327/ip-configuration-management-with-abstract-parameterizations.html on 9 November 2021, 2012, 6 pages
Discussing a common format for IP characterization for use in an IP reuse context

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147